FILED
                    UNITED STATES COURT OF APPEALS                       AUG 03 2012

                                                                     MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                     U .S. C O U R T OF APPE ALS




ABRAHAM MENDIOLA-SANCHEZ,                       No. 08-71522

              Petitioner,                       Agency No. A096-543-546

  v.
                                                ORDER
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



Before: PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       The government’s petition for panel rehearing is granted.

       The memorandum disposition filed on June 9, 2011, is withdrawn. A

replacement memorandum disposition is filed concurrently with this order.
                                                                           FILED
                             NOT FOR PUBLICATION                            AUG 03 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ABRAHAM MENDIOLA-SANCHEZ,                        No. 08-71522

               Petitioner,                       Agency No. A096-543-546

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Abraham Mendiola-Sanchez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeal’s (“BIA”) order dismissing his appeal

from an immigration judge’s order pretermitting his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law, Gil v. Holder, 651 F.3d 1000, 1002 (9th Cir. 2011), and we deny

the petition for review.

      The BIA did not err in determining that Mendiola-Sanchez may not impute

his father’s lawful permanent residence for purposes of meeting the requirements

of 8 U.S.C. § 1229b(a)(1)-(2). See Sawyers v. Holder, — F.3d —, 2012 WL

2507513 (9th Cir. June 29, 2012) (per curiam).

      PETITION FOR REVIEW DENIED.




                                         2                                  08-71522